Exhibit 99.1 BioTime, Inc. 6121 Hollis Street Emeryville, CA 94608 Tel: 510-350-2940 Fax: 510-350-2948 www.biotimeinc.com BIOTIME INC. ANNOUNCES FIRST QUARTER2 Reports Growth in First Quarter Royalty Revenue Expects Continued Growth in Royalty Revenue for Second Quarter ALAMEDA, CA, May 19, 2008 – On May 15, 2008 BioTime, Inc. (OTCBB: BTIM) reported financial results for the first quarter ended March 31, 2008. For the three months ended March 31, 2008, BioTime's total quarterly revenue, including both royalty income and revenue recognition of deferred license fees, increased 55% to $381,018 versus $245,698 for the same period last year. BioTime reported a net loss of $476,048, or $0.02 per basic and diluted share, for the three months ended March 31, 2008, compared to a net loss of $553,862, or $0.02 per basic and diluted share, for the three months ended March 31, BioTime recognized $308,900 in royalty revenue versus $199,264 during the three months ended March 31, 2007, an increase of 55%. The growth in royalties is attributable to the increase in sales of Hextend to both hospitals and the United States Armed Forces.Hextend is an artificial colloidal solution classified as a plasma volume expander for supporting oncotic pressure as well as providing electrolytes to patients suffering from blood loss in surgery or from trauma. BioTime recognizes royalty revenues in the quarter in which sales reports are received versus the quarter in which the sales take place.Therefore, royalty revenue for the three months ended March 31, 2008 includes royalties on sales of Hextend during the three months ended December 31, 2007. Additionally, in April 2008, BioTime received royalties in the amount of $341,153 from Hospira, Inc., an increase of 108% from the same period one year ago. This amount is based on the sales of Hextend made by Hospira, Inc. during the first quarter of 2008, and will be reflected in BioTime’s consolidated financial statements for the second quarter of 2008.The growth is also attributable to increased sales both to hospitals and the United States Armed Forces.Hospira is the exclusive distributor of Hextend in the United States. CJ CheilJedang Corp. is the exclusive distributor of Hextend in South Korea. Michael D. West, Ph.D, BioTime’s Chief Executive Officer, noted, “Our primary pharmaceutical product, Hextend®, continues to gain traction among hospitals in the United States and abroad.
